MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                         FILED
regarded as precedent or cited before any
court except for the purpose of establishing                         Jul 31 2017, 9:15 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Hilary Bowe Ricks                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Darrell Brooks,                                          July 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1703-CR-403
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela D. Davis,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Peggy R. Hart,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G16-1610-F6-40425



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-403 | July 31, 2017          Page 1 of 7
                                          Case Summary
[1]   Appellant-Defendant Darrell Brooks was engaged in an approximately nine-

      year romantic relationship with Sandra Young. Unfortunately, the relationship

      ended. On October 5, 2017, Brooks and Young were involved in an altercation

      when Brooks went to the apartment that the couple had shared in order to pick

      up some of his personal belongings. Brooks was subsequently charged with

      Level 6 felony battery resulting in moderate bodily injury along with other

      lesser-included offenses. Brooks was found guilty of the charged offense

      following a bench trial.


[2]   On appeal, Brooks challenges his conviction, arguing that the State failed to

      provide sufficient evidence to rebut his claim of self-defense. Because we

      conclude otherwise, we affirm.



                            Facts and Procedural History
[3]   At some point in or around the early part of October of 2016, Brooks’s nine-

      year romantic relationship with Young ended. On October 5, 2016, Brooks

      went to the apartment that he had once shared with Young to collect some of

      his personal belongings. While at the apartment, an altercation broke out. This

      altercation was initially only verbal in nature, but eventually progressed to be

      physical in nature. Young suffered pain and significant bruising as a result of

      Brooks’s actions during this altercation.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-403 | July 31, 2017   Page 2 of 7
[4]   On October 18, 2016, Appellee-Plaintiff the State of Indiana (“the State”)

      charged Brooks with Count I – Level 6 felony domestic battery resulting in

      moderate bodily injury, Count II – Class A misdemeanor domestic battery, and

      Count III – Class A misdemeanor battery resulting in bodily injury. Brooks

      subsequently waived his right to a jury trial.


[5]   The trial court conducted a bench trial on February 3, 2017. During trial,

      Brooks argued that Young had been the aggressor and that he had acted in self-

      defense. Young’s testimony, however, indicated otherwise.


[6]   Young testified that she and Brooks were engaged in a verbal argument about

      the end of their relationship when Brooks escalated the argument by making it

      physical. When asked to describe what happened next, Young testified as

      follows:


              [Young]:        Well, I was in the hallway and he was retrieving his
              stuff, like I said, and I was in the doorway of the apartment and
              he pushed -- I was in his face and I was asking him, so this is
              what you really want, you know, and you’re going to leave here,
              you know, and just questioning him and he said like, I’m getting
              my things and I’m leaving, so just, you know, get out of my face.
              And I was still -- (unintelligible), you know, so he pushed me.
              [The State]: When you say he pushed you, can you describe
              that? Like where did he touch your body?
              [Young]:        He just pushed me up here in my chest area
              (indicating).
              [The State]: Okay, you’re gesturing towards the top of your
              chest. Was it your neck?
              [Young]:        Uh-huh, here (indicating). Like just get out of the
              way and he pushed me.
              [The State]: Okay. And when he pushed you, was that with his

      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-403 | July 31, 2017   Page 3 of 7
        hands, his arms, or something else?
        [Young]:      His hand.
        [The State]: And what happened when he pushed you.
        [Young]:      I slipped and I fell.
        [The State]: Okay. What happened next?
        [Young]:      Well, I got up, I started swinging. I was upset that I
        had fell down [sic] and I got up and I started swinging.
        [The State]: Okay. And did any of those swings make contact
        with him?
        [Young]:      Yes.
        [The State]: How did he respond to that?
        [Young]:      He was upset.
        [The State]: Okay. Did you continue to argue?
        [Young]:      Pretty much.
        [The State]: Okay.
        [Young]:      Yes.
        [The State]: Thank you. At any point did any other physical
        violence happen?
        [Young]:      Yes.
        [The State]: Can you describe that for the Court?
        [Young]:      Mr. Brooks picked up a paint stick out of his
        materials and swung and hit me.
                                         ****
        [The State]: When you say paint stick, can you describe the --
        what are you describing?
        [Young]:      It’s an extension stick that he screws on the end of
        this roller when he’s painting for heights.
        [The State]: Do you know what that was made of?
        [Young]:      Wood.
        [The State]: Okay. And when he grabbed that paint stick, what
        was going on in that moment?
        [Young]:      We were tussling.
        [The State]: Tussling?
        [Young]:      Uh-huh.
        [The State]: Okay. And did he hit you with it?
        [Young]:      Yes.
        [The State]: Where on your body did he hit you with it?
Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-403 | July 31, 2017   Page 4 of 7
              [Young]:     Across my back.
              [The State]: Okay. And when he hit you with it, did it hurt?
              [Young]:     Yes.
              [The State]: On a scale of one to ten, can you describe about
              how much it hurt?
              [Young]:     Well, I would say a five.
              [The State]: Five on a scale of one to ten?
              [Young]:     Uh-huh.
              [The State]: Did you have any bruising from that?
              [Young]:     Yes.


      Tr. Vol. II, pp. 9-12.


[7]   Following the conclusion of the evidence, the trial court found Brooks guilty as

      charged. The trial court subsequently merged Counts II and III into Count I

      and sentenced Brooks to a term of 545 days with 365 days suspended and 180

      executed in the Marion County Jail. On February 23, 2017, the trial court

      ordered that the remaining portion of Brooks’s sentence would be served with

      Marion County Community Corrections. This appeal follows.



                                 Discussion and Decision
[8]   In challenging his conviction on appeal, Brooks does not argue that the State

      presented insufficient evidence to prove that he battered Young or that Young

      was injured as a result of Brooks’s actions. Brooks only argues that the State

      presented insufficient evidence to negate his claim of self-defense beyond a

      reasonable doubt.

[9]           Our standard for reviewing a challenge to the sufficiency of
              evidence to rebut a claim of self-defense is the same standard
      Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-403 | July 31, 2017   Page 5 of 7
        used for any claim of insufficient evidence. Wallace v. State, 725
        N.E.2d 837, 840 (Ind. 2000). We neither reweigh the evidence
        nor judge the credibility of the witnesses. Adetokunbo v. State, 29
        N.E.3d 1277, 1280 (Ind. Ct. App. 2015). We consider only the
        probative evidence and reasonable inferences supporting the trial
        court’s decision. Id. “A conviction will be affirmed if there is
        substantial evidence of probative value such that a reasonable
        trier of fact could have concluded the defendant was guilty
        beyond a reasonable doubt.” Id. at 1280-81.

                                                ****

        “A valid claim of self-defense is legal justification for an
        otherwise criminal act.” Wallace, 725 N.E.2d at 840. “A person
        is justified in using reasonable force against any other person to
        protect the person from what the person reasonably believes to be
        the imminent use of unlawful force.” Ind. Code § 35-41-3-2(c).
        To prevail on a claim of self-defense, a defendant must show he:
        (1) was in a place where he had a right to be; (2) did not provoke,
        instigate, or participate willingly in the violence; and (3) had a
        reasonable fear of death or great bodily harm. Wilson v. State, 770
        N.E.2d 799, 800 (Ind. 2002); Ind. Code § 35-41-3-2.

        “When a claim of self-defense is raised and finds support in the
        evidence, the State bears the burden of negating at least one of
        the necessary elements.” King v. State, 61 N.E.3d 1275, 1283
        (Ind. Ct. App. 2016), trans. denied. “The State may meet this
        burden by rebutting the defense directly, by affirmatively
        showing the defendant did not act in self-defense, or by simply
        relying upon the sufficiency of its evidence in chief.” Id. If a
        defendant is convicted despite his claim of self-defense, we will
        reverse only if no reasonable person could say that self-defense
        was negated beyond a reasonable doubt. Wilson, 770 N.E.2d at
        801.


Wolf v. State, 76 N.E.3d 911, 915 (Ind. Ct. App. 2017).


Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-403 | July 31, 2017   Page 6 of 7
[10]   The evidence most favorable to the judgment of the trial court establishes that

       (1) Brooks instigated the physical contact between the two and (2) Brooks

       escalated the situation by striking Young with a wooden stick. Again, Young

       testified that she and Brooks were engaged in a verbal argument about the end

       of their relationship when Brooks escalated the argument by making it physical.

       Young further testified that after Brooks pushed her in the upper chest area and

       knocked her down, he escalated the altercation by hitting her across the back

       with a wooden stick. Young’s testimony convinces us that the trial court

       properly rejected Brooks’s claim of self-defense as it proves that Brooks both

       instigated and escalated the physical contact between he and Young. We

       therefore conclude that the State presented sufficient evidence to negate

       Brooks’s self-defense claim beyond a reasonable doubt.


[11]   The judgment of the trial court is affirmed.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1703-CR-403 | July 31, 2017   Page 7 of 7